           Case 2:12-cv-02125-JAD-VCF Document 52
                                               51 Filed 04/24/20
                                                        04/15/20 Page 1 of 2
                                                                           3



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8

 9
10                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
11

12 UNITED STATES OF AMERICA,                        2:12-CV-2125-JAD-VCF
                                                    2:12-CV-2126-JAD-VCF
13                 Plaintiff,                       2:12-CV-2127-JAD-VCF
                                                     Order Granting
14          v.                                      William Richardson’s and Harvey
                                                    Vechery’s Unopposed Motion to Extend
15 $158,677.17 in United States Currency,           Time to File Richardson’s Rule 12(b)
   $761,515.36 in United States Currency, and       Motion or Answer and Vechery’s Judicial
16 $844,586.92 in United States Currency,           Claim and Rule 12(b) Motion or Answer
                                                    (Second Extension)
17                 Defendants.                                            ECF No. 51

18         This Motion to Extend Time is the second request. LR IA 6-1.

19         William Richardson (Richardson) and Harvey Vechery (Vechery) requested the first

20 extension to, and including, April 20, 2020, ECF No. 35. This Court granted the extension,

21 ECF No. 38. Richardson and Vechery respectfully move this Court for a Second Order

22 extending the time for Richardson to file his Rule 12(b) Motion or Answer and for Vechery

23 to file his Judicial Claim and Rule 12(b) Motion or Answer to and including June 30, 2020.

24 The parties hope the settlement can be completed before that date. The reason is the

25 government, Richardson, and Vechery have made progress in settling the civil forfeiture in

26 rem action and the criminal litigation. The next step in the settlement process is that based

27 on Richardson’s signed Stipulation and Petition for Remission and Mitigation under the

28 exclusive executive branch procedure for potential settlement only, Vechery’s signed
            Case 2:12-cv-02125-JAD-VCF Document 52
                                                51 Filed 04/24/20
                                                         04/15/20 Page 2 of 2
                                                                            3



 1   Stipulation and Petition for Remission and Mitigation under the exclusive executive branch

 2   procedure for potential settlement only, the government will prepare documents and

 3   memorandums that have five levels of review that ends with the Chief of Money

 4   Laundering Asset Recovery Section, Criminal Division, United States Department of

 5   Justice, for preapproval of the exclusive executive branch Petitions for Remission and

 6   Mitigation in the civil forfeiture case. 1

 7          For the first extension of time, the government consented to the extension of time at

 8   the request of David Chesnoff, counsel for Richardson, on December 18, 2019, and

 9   consented to the extension of time at the request of Patricia Lee, counsel for Vechery, on

10   December 23, 2019.

11          The government consented to this second extension of time as requested by Patricia

12   Lee for Vechery and David Chesnoff for Richardson on April 14, 2020.

13          This Motion is not submitted solely for the purpose of delay or for any other

14   improper purpose.

15          This Court should grant an extension of time to, and including, June 30, 2020.

16          Dated: April 15, 2020.

17                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
18
                                                  /s/ Daniel D. Hollingsworth
19                                                DANIEL D. HOLLINGSWORTH
                                                  Assistant United States Attorney
20
                                                  IT IS SO ORDERED:
21

22                                                        ________________________________
                                                 HONORABLE JENNIFER A. DORSEY
23                                               UNITED STATES DISTRICT JUDGE
                                                                  4-24-2020
24                                               DATED: ________________________
                                                              nunc pro tunc to 4-20-2020
25   1
       21 U.S.C. § 853(i)(1); 18 U.S.C. §§ 981(e)(6) and 1963(g)(1); MacInnes, 223 F. App’x at 553
     n.3 (explaining that the statutes and the CFR authorize the attorney general to determine
26
     whether to provide relief to victims); United States v. Carter, 742 F.3d 440, 446 (9th Cir. 2014)
27   (explaining that “the Government may choose to assign forfeited proceeds to victims ….”);
     DSI, 496 F.3d at 181-82; 28 CFR Part 9; see Government’s Response, ECF No. 373, to Harvey
28   Vechery’s Motion to Intervene, ECF No. 361.
                                                     2
